DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andy Rao on 3/10/2022.
The application has been amended as follows: 
1. (Currently Amended) A pixel definition layer, as a single layer, for defining a plurality of light emitting devices, comprising a plurality of recessed parts arranged in an array, each of which comprising a bottom and an entire sidewall extending upwards from the bottom to an upper surface of the pixel definition layer, wherein
at least two recessed parts of the plurality of recessed parts are different from each other to accommodate light emitting device of different colors respectively,
the entire sidewall of at least one of the at least two recessed parts has a position-limiting structure on the entire sidewall, 
the position-limiting structure comprises a bottom inflexion point at a junction of the bottom and the entire sidewall, and a first inflexion point and a second inflexion point on the entire sidewall, and the bottom inflexion point is lower than the first inflexion point, and the first inflexion point is lower than the second inflexion point relative to the bottom or the first inflexion point is at a same height as the second inflexion point relative to the bottom,

the position- limiting structure is configured to limit a plurality of functional layers of the light emitting device to be in the recessed part and below the first inflexion point; and 
the plurality of functional layers comprise a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer and an electron injection layer;
orthographic projections of the first flat sub-sidewall and the second flat sub-sidewall on a plane, which includes the bottom of the recess, are jointed at a first jointing line, and orthographic projections of the second flat sub-sidewall and the third flat sub-sidewall on the plane are jointed at a second jointing line, and the first jointing line is separated from the second jointing line;
an upper surface of the plurality of functional layer is flush with the first inflexion point, all the plurality of functional layers of the light emitting devices of different colors are all limited in the plurality of recessed parts, respectively, and lower surface of the plurality of functional layers of the light emitting devices of different colors are respectively in direct contact with the bottoms of the plurality of recessed parts, these bottoms are at a same height, and all the upper surfaces of the plurality of functional layers of the light emitting devices of different colors are at different heights; and 
the at least two recessed parts for accommodating light emitting devices of different colors comprise a first recessed part which is not provided with the position-limiting structure on its entire sidewall and its entire sidewall is a flat sidewall extending from the bottom to the upper surface and an second recessed part is lower than the upper surface
12. (Currently Amended) An array substrate, comprising a substrate and a pixel definition layer, as a single layer, for defining a plurality of light emitting devices, provided on the substrate, wherein, the pixel definition layer comprises a plurality of recessed parts arranged in an array, each of which comprising a bottom and an entire sidewall extending upwards from the bottom to an upper surface of the pixel definition layer,
at least two recessed parts of the plurality of recessed parts are different from each other to accommodate light emitting device of different colors respectively,
the entire sidewall of at least one of at least two recessed parts has a position-limiting structure on the entire sidewall; and 
the position-limiting structure comprises a bottom inflexion point at a junction of the bottom and the entire sidewall, and a first inflexion point and a second inflexion point on the entire sidewall, and the bottom inflexion point is lower than the first inflexion point, and the first inflexion point is lower than the second inflexion point relative to the bottom or the first inflexion point is at a same height as the second inflexion point relative to the bottom,
the first inflexion point and the second inflexion point divide the entire sidewall into a first flat sub-sidewall extending upwards from the bottom to the first inflexion point, a second flat sub-sidewall 
the at least one of the plurality of recessed parts is provided with a light emitting device therein, and a plurality of functional layers of the light emitting device is provided in the recessed part and below the first inflexion point, and the plurality of functional layers comprise a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer and an electron injection layer; and
orthographic projections of the first flat sub-sidewall and the second flat sub-sidewall on a plane, which includes the bottom of the recess, are jointed at a first jointing line, and orthographic projections of the second flat sub-sidewall and the third flat sub-sidewall on the plane are jointed at a second jointing line, and the first jointing line is separated from the second jointing line;
an upper surface of the plurality of functional layer is flush with the first inflexion point, all the plurality of functional layers of the light emitting devices of different colors are all limited in the plurality of recessed parts, respectively, and lower surface of the plurality of functional layers of the light emitting devices of different colors are respectively in direct contact with the bottoms of the plurality of recessed parts, these bottoms are at a same height, and all the upper surfaces of the plurality of functional layers of the light emitting devices of different colors are at different heights; and 
the at least two recessed parts for accommodating light emitting devices of different colors comprise a first recessed part which is not provided with the position-limiting structure on its entire sidewall and its entire sidewall is a flat sidewall extending from the bottom to the upper surface and an upper surface of the functional layers of the light emitting device in the first recessed part is flush with the upper surface of the pixel definition layer, and a second recessed part which is provided with the second recessed part is lower than the upper surface
Allowable Subject Matter
Claims 1, 3-12, 14-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a device comprising a pixel definition layer defining a plurality of recesses for LEDs of different colors; wherein a first and second recess are different from each other; wherein the second recess has sides with a position-limiting structure that comprises three flat sides linked by inflexion points and the first recess has flat sides that do not have the position-limiting structures; wherein each recess contains a plurality of functional layers comprising a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer and an electron injection layer; wherein the top surface of the functional layer are flush with the top surface of the pixel definition layer in the first recess and are flush with a first inflexion point in the second recess; wherein bottom surfaces of the functional layers are at a same height and top surfaces of the functional layers are at different heights in the first and second recess.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811